UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) [414-765-5348] Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2007 (unaudited) Shares Value COMMON STOCKS: 96.5% Banks: 2.5% 10,120 Banco Bradesco S.A. - ADR $ 323,840 6,620 Credicorp, Ltd. 505,106 828,946 Capital Goods: 22.2% 15,090 Abb Ltd. - ADR 434,592 4,150 Alliant Techsystems, Inc. * 472,104 6,890 Ametek, Inc. 322,728 7,870 BE Aerospace, Inc. * 416,323 3,580 Bucyrus International, Inc. - Class A 355,816 9,610 Chicago Bridge & Iron Co. N.V. 580,829 5,320 CNH Global N V 350,162 8,300 Dynamic Materials Corp. 488,870 1,200 First Solar, Inc. * 320,568 3,270 Flowserve Corp. 314,574 4,330 Jacobs Engineering Group, Inc. * 413,991 2,990 L-3 Communications Holdings, Inc. 316,761 5,740 Lindsay Corp. 405,761 8,240 Manitowoc Co. 402,359 3,550 Precision Castparts Corp. 492,385 4,710 Robbins
